Case
Case 1:19-mc-00400-CM
     1:17-mc-00201-P1 Document
                      Document 11 Filed
                                  Filed 06/14/17
                                        09/04/19 Page
                                                 Page 11 of
                                                         of 22
Case
Case 1:19-mc-00400-CM
     1:17-mc-00201-P1 Document
                      Document 11 Filed
                                  Filed 06/14/17
                                        09/04/19 Page
                                                 Page 22 of
                                                         of 22
